     Case 2:20-cv-00851-MCE-CKD Document 28 Filed 07/28/20 Page 1 of 2

 1    ROGERS JOSEPH O’DONNELL
      John G. Heller (SBN 129901)
 2    jheller@rjo.com
      Lauren Kramer Sujeeth (SBN 259821)
 3    lsujeeth@rjo.com
      311 California Street
 4    San Francisco, California 94104
      Telephone: 415.956.2828
 5    Facsimile: 415.956.6457
 6    Attorneys for Defendant
      ICARZ INC., d/b/a LENDING CLUB
 7    AUTO d/b/a LATINOS AUTO CENTER,
      California Corporation
 8
 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
12    NEXTGEAR CAPITAL, INC., a Delaware                 Case No. 2:20-cv-00851-MCE-CKD
      Corporation,
13                                                       STIPULATION TO EXTEND TIME FOR
                             Plaintiff,                  BRIEFING ON MOTION TO STRIKE
14                                                       JURY TRIAL DEMAND (ECF 20);
             vs.                                         ORDER
15
      iCarz Inc., d/b/a LENDING CLUB AUTO
16    d/b/a LATINOS AUTO CENTER, a                       Judge Morrison C. England
      California Corporation,
17
                             Defendant.
18
19           Pursuant to Eastern District Local Rule 144, the parties hereby stipulate to extend by
20    one week Defendant iCarz Inc’s time to respond to NextGear’s motion to strike iCarz’s jury
21    trial demand. The new deadline for iCarz Inc.’s response shall be July 29, 2020.
22           The parties further stipulate that NextGear shall also have an extension of one week to
23    file its reply in support of its motion to strike iCarz’s jury trial demand. The new deadline for
24    NextGear’s reply shall be August 6, 2020.
25    Dated: July 27, 2020                        ROGERS JOSEPH O'DONNELL
26                                                      /s/ John G. Heller
                                                  By: ________________________
27                                                      JOHN G. HELLER
                                                        Attorneys for Defendant iCarz, Inc.
28
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO EXTEND TIME FOR BRIEFING ON MOTION TO
                                      STRIKE JURY TRIAL DEMAND; ORDER
                                                                                                 514521.3
     Case 2:20-cv-00851-MCE-CKD Document 28 Filed 07/28/20 Page 2 of 2

 1    Dated: July 27, 2020                        GREENBERG TRAURIG, LLP
 2                                                      /s/ Lupe R. Laguna
                                                  By: ________________________
 3                                                      KURT A. KAPPES
                                                        LUPE R. LAGUNA
 4                                                      Attorneys for Plaintiff NextGear
 5
 6                                               ORDER
 7           Having reviewed the Stipulation of the Parties and finding good cause, IT IS
 8    HEREBY ORDERED that:
 9           1. The deadline for iCarz Inc. to file its response to NextGear’s motion to strike iCarz
10    Inc.’s jury trial demand (ECF 20) is continued by one week (7 days) to July 29, 2020; and
11           2. The deadline for NextGear to file its reply in support of its motion to strike iCarz
12    Inc.’s jury trial demand is also continued by one week (7 days) to August 6, 2020.
13           IT IS SO ORDERED.
14
      Dated: July 27, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                 Page 1
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO EXTEND TIME FOR BRIEFING ON MOTION TO
                                      STRIKE JURY TRIAL DEMAND; ORDER
                                                                                                514521.3
